DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claims 13-15, 19-20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  

Claim 13 recites, “the heat conductive member is integral with the capacitor case” (cl. 7) and “wherein the heat conductive member has an attachment portion arranged inside the capacitor module main body” (cl. 13) which is not shown in the drawings.

Claims 14-15, 19-20 all have similar issues, see the 112(a) rejection below.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-15, 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 13 recites, “wherein the heat conductive member has an attachment portion arranged inside the capacitor module main body” which is new matter not supported by the originally filed specification.  Claim 7, from which claim 13 depends, has been amended to recite, “the heat conductive member is integral with the capacitor case”.  How can the heat conductive member be both integral with the capacitor case and have an attachment portion arrange inside the capacitor module main body given the originally filed specification?  It appears that claims 8 and 13 were originally drawn to distinct embodiments and, through the amendment to claim 7, are in conflict.  Appropriate clarification or amendment is required.
Claim 14 recites, “wherein the heat conductive member has an attachment portion brought into contact with an outer surface of the capacitor module main body” which is new matter not supported by the originally filed specification.  Claim 7, from which claim 14 depends, has been amended to recite, “the heat conductive member is integral with the capacitor case”.  How can the heat conductive member be both integral with the capacitor case and have an attachment portion brought into contact with an outer surface of the capacitor module main body given the originally filed specification?  It appears that claims 8 and 14 were originally drawn to distinct embodiments and, through the amendment to claim 7, are in conflict.  Appropriate clarification or amendment is required.
Claim 15 recites, “the heat conductive member has an attachment portion attached to an outer surface of the capacitor module main body” which is new matter not supported by the originally filed specification.  Claim 7, from which claim 15 depends, has been amended to recite, “the heat conductive member is integral with the capacitor case”.  How can the heat conductive member be both integral with the capacitor case and have an attachment portion attached to an outer surface of the capacitor module main body given the originally filed specification?  It appears that claims 8 and 15 were originally drawn to distinct embodiments and, through the amendment to claim 7, are in conflict.  Appropriate clarification or amendment is required.
Claim 19 recites, “wherein the heat conductive member has an attachment portion brought into contact with an outer surface of the capacitor module main body” which is new matter not supported by the originally filed specification.  Claim 10, from which claim 19 depends, recites, “the heat conductive member has an attachment portion arranged inside the filling member”.  How can the heat conductive member have both an attachment portion arranged inside the filling and an attachment portion brought into contact with an outer surface of the capacitor module main body given the originally filed specification?    Appropriate clarification or amendment is required.
Claim 20 recites, “wherein the heat conductive member has an attachment portion attached to an outer surface of the capacitor module main body” which is new matter not supported by the originally filed specification.  Claim 10, from which claim 20 depends, recites, “the heat conductive member has an attachment portion arranged inside the filling member”.  How can the heat conductive member have both an attachment portion arranged inside the filling and an attachment portion attached to an outer surface of the capacitor module main body given the originally filed specification?    Appropriate clarification or amendment is required.
	  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pal et al. (US 7,864,506 – hereinafter, “Pal”) in view of Tani (WO 2017/072870) in view of Harada et al. (US 9,756,755 – hereinafter, “Harada”) and further in view of Ito et al. (JP 2013-146179 – hereinafter, “Ito”).
With respect to claim 7, Pal teaches (In Fig 6) a power converter comprising: a cooler (54) having a cooling surface (Top surface) formed therein; and a capacitor module (10) including a capacitor module main body (34) facing the cooling surface at a distance from the cooling surface (See Fig 6), and a heat conductive member (26/58) connected to the capacitor module main body (See Fig 6) and having a heat radiation portion (58) thermally connected to the cooling surface, wherein the heat radiation portion (58) is the only portion of the heat conductive member (26/58) that is directly in contact with the cooling surface (See Fig 6), and an entire length of the heat radiation portion is thermally connected to the cooling surface (See Fig 6); the capacitor module main body (34) includes a capacitor case (34) and a capacitor element (42) arranged in the capacitor case (See Fig 4).  
Pal fails to specifically teach or suggest the presence of a semiconductor module provided on the cooling surface and being connected to the capacitor module via a bus bar that the heat radiation portion is thermally connected to the cooling surface at a position more distant from the semiconductor module than an end portion of the capacitor module main body that is closest to the semiconductor module, a filling member which is made of a resin and covers the capacitor element in the capacitor case; and the bus bar extends through the filling member to be connected to the capacitor element while being held in the capacitor case via the filling member; wherein the capacitor case is formed of the same material as that of the heat conductive member; and the heat conductive member is integral with the capacitor case.
Tani, however, teaches (In Fig 7) a capacitor module (4) and a semiconductor module (16) both on a cooling surface (Top surface of 2) and connected via bus bars (13/17/8), wherein the bus bars (13/17/8) are spaced apart from the cooling surface and comprising a plurality of bus portions (13/8) and wherein a capacitor element (4) is covered by a filling member (15) which is made of a resin (Col. 3, l. 32).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tani with that of Pal, such that a semiconductor module is mounted on the open portion of the cooler (54) of Pal and connected via bus bars to the capacitor module, as taught by Tani, since doing so would provide functionality to the capacitor module of Tani.  When the semiconductor module is provided on 54 as modified, the heat radiation portion of Pal will be thermally connected to the cooling surface at a position more distant from the semiconductor module than an end portion of the capacitor module main body closest to the semiconductor module as per Fig A below.  

    PNG
    media_image1.png
    356
    607
    media_image1.png
    Greyscale

With respect to the limitations that a filling member which is made of a resin and covers the capacitor element in the capacitor case and the bus bar extends through the filling member to be connected to the capacitor element while being held in the capacitor case via the filling member, Harada teaches (In Fig 2) a power converter comprising a capacitor module main body which includes a capacitor case (31), a capacitor element (30) arranged in the capacitor case (31), and a filling member (32) which covers the capacitor element (30) in the capacitor case (31) and a bus bar (4p) that extends through the filling member to be connected to the capacitor element (30) while being held in the capacitor case via the filling member (See Fig 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Harada with that of Pal as modified by Tani, such that the capacitor module main body includes a filling member and covers the capacitor element in the capacitor case; and the bus bar extends through the filling member to be connected to the capacitor element, while being held in the capacitor case via the filling member, as taught by Harada, since doing so would allow for protection to the bus bar and capacitor elements.  It would also enhance the cooling efficiency of the capacitor element (30, Harada: Col. 12, ll. 56-60).
With respect to the limitations that the capacitor case is formed of the same material as that of the heat conductive member; and the heat conductive member is integral with the capacitor case, Ito teaches (In Fig 25) a capacitor case (15) which is formed of the same material as that of a heat conductive member (Horizontal portion of 15 which contacts cooler 19); and the heat conductive member is integral with the capacitor case (See Fig 25, horizontal portion of 15 is integral with the rest of the case 15 and thus the heat conductive member of the case is made of the same material as the case).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ito with that of Pal, such that the heat conductive member is integral with the capacitor case and of the same material as the capacitor case, as taught by Ito, since doing so would reduce any coefficient of thermal expansion differences between the case and the heat conductive member.
With respect to claim 11, Pal as modified by Tani, Harada, and Ito teaches the limitations of claim 7 as per above and Tani further teaches that the cooling surface of the cooler (2) is cooled by a cooling medium flowing in the cooler (See US 10,490,469 to Tani, Col. 3, ll. 40-42); and a heat radiation portion (Far left portion of 8 in Fig 8) is thermally connected to the cooling surface at a position upstream of a position of the semiconductor module (16) in a flow of the cooling medium (Depending on which 26 is the inlet and which 26 is the outlet, coolant will flow so that it cools the heat radiation portion first).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tani with that of Pal, such that a cooling medium is flowed first over the heat radiation portion (58) and then over the semiconductor module since doing so would provide for the ability to remove more heat compared to just cooling via airflow over the cooler.
With respect to claim 12, Pal as modified by Tani, Harada, and Ito teaches the limitations of claim 7 as per above and Tani further teaches that between the capacitor module main body (4) and the cooling surface (21), a heat insulating member (15) formed of a material having a heat conductivity lower than that of the capacitor module main body is interposed (15 is described as a resin which is known to be less thermally conductive than a metal lead).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tani with that of Pal, such that a resin is placed between the capacitor module main body and the cooling surface as taught by Tani since doing so would provide protection to the bus components (62, 63, 66).
With respect to claim 13, as best understood by the Examiner, Pal further teaches that the heat conductive member (26) has an attachment portion arranged inside the capacitor module main body (See Figs 1, 8).
With respect to claim 14, as best understood by the Examiner, Pal further teach that the heat conductive member (26/58) has an attachment portion (Portion of 26 below 34 in Fig 6) brought into contact (Thermal contact via radiation) with an outer surface of the capacitor module main body (See Fig 6, the lateral portion of 26 is in radiational thermal communication with the bottom of 34).

Claim 15, as best understood by the Examiner, is rejected under 35 U.S.C. 103 as being unpatentable over Pal in view of Tani in view of Harada in view of Ito and further in view of Werker et al. (US 10,410,795 – hereinafter, “Werker”).
With respect to claim 15, Pal as modified by Tani, Harada and Ito teaches the limitations of claim 7 as per above but fails to specifically teach or suggest the limitations of claim 15.  Werker, however, teaches (In Fig 2) placing a thermally conductive adhesive (6) in close thermal contact with the body of a capacitor (2) and the body of a heat conductive member (5).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Werker with that of Pal as modified by Tani, such that a thermally conductive adhesive is placed between the body of the capacitor (34) and the horizontal attachment portion of the heat conductive member (26/58) since doing so would provide both additional protection to the heat conductive member and also additional thermal capacity to remove heat from the capacitor main body.

Allowable Subject Matter
Claims 9-10, 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance:

With respect to claim 9, the allowability resides in the overall structure of the device as recited in independent claim 9 and at least in part because claim 9 recites, “between the capacitor case and at least one of the capacitor element and the bus bar, an insulating member having a heat conductivity higher than that of the filling member is interposed”.
The aforementioned limitations in combination with all remaining limitations of claim 9 are believed to render said claim 9 and all claims dependent therefrom patentable over the art of record.

While Pal, Tani, Harada and Ito teach many of the limitations of claim 9 as per the above rejection to claim 7, none of these references, nor any other art of record – either alone or in combination – teach or suggest the above-mentioned limitations of claim 9.

With respect to claims 10, 16-18, the allowability resides in the overall structure of the device as recited in independent claim 10 and at least in part because claim 10 recites, “the heat conductive member has an attachment portion arranged inside the filling member; and between the attachment portion and at least one of the capacitor element and the bus bar, an insulating member having a heat conductivity higher than that of the filling member is interposed”.
The aforementioned limitations in combination with all remaining limitations of claim 10 are believed to render said claim 10 and claims 16-18 which depend therefrom patentable over the art of record.
While Pal, Tani, and Harada teach many of the limitations of claim 10 as per the above rejection to claim 7, none of these references, nor any other art of record – either alone or in combination – teach or suggest the above-mentioned limitations of claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
With respect to the Applicant’s remarks to claim 7 that, “it is believed that claim 7 as amended to include claim 8’s limitations stands clearly distinguished over the art” (Present remarks page 9) the Examiner respectfully disagrees.  The Examiner has introduced a new reference to Ito which is believed to remedy the deficiencies of Pal, namely by teaching a heat conducting member which is attached to a cooler and which is also integral with the capacitor case (and thus made of the same material).  Accordingly, claim 7 is believed to be prima facie obvious in view of Pal, Tani, Harada, and Ito.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201. The examiner can normally be reached M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY PAPE/Primary Examiner, Art Unit 2835